Citation Nr: 0531616	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  94-43 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.   


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel




INTRODUCTION

The veteran had active service from June 1958 to July 1987.  
He died in March 1993, and the appellant is the veteran's 
widow.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1993 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

This case was previously before the Board in October 1997 and 
in September 2003; both times it was remanded to obtain 
additional information.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

The Board is acutely aware of the extended period of time for 
adjudication of the appellant's claim; however, VA has 
fulfilled its duty to notify and to assist the appellant in 
the development of her claim.  

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that when a complete or substantially complete application 
for benefits is filed, VA must notify an appellant and her 
representative, if any, of any information and medical or lay 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159(b) 
(2005).  VCAA notice must inform a veteran of (1) any 
information and evidence not of record needed to substantiate 
the claim; (2) what information VA will seek to provide; and 
(3) what information the veteran is expected to provide.  
Under 38 C.F.R. § 3.159(b)(1), VA must also ask the appellant 
to submit any pertinent evidence in her possession.  

VA has failed to provide the appellant the notice required by 
the VCAA regarding information and evidence necessary to 
substantiate her claim of service connection for the cause of 
the veteran's death, the issue on appeal.  The Act and the 
implementing regulations are applicable to the appellant's 
claim.  

The United States Court of Appeals for the Federal Circuit 
has invalidated the regulations which empowered the Board to 
issue written notification of the VCAA to veterans. Disabled 
American Veterans v. Sec'y of Veteran Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003).  In this regard, due process and case 
law require that the appellant be afforded VCAA notice. 

Accordingly, this case is REMANDED for the following action:

The AMC must ensure that the notification 
requirements and development procedures 
set forth in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) and 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2005) are fully 
complied with and satisfied as they 
pertain to notice for the issue of 
service connection for the cause of the 
veteran's death. Notify the appellant (1) 
of the information and evidence not of 
record that is necessary to substantiate 
the claim, (2) of the information and 
evidence that VA will seek to provide, 
and (3) of the information and evidence 
that the appellant is expected to 
provide. The appellant should also be 
asked to provide any evidence in her 
possession that pertains to the claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

